Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 8 calls for both "a fluid circulatory system" and "an automated fluid circulatory system". The presence of both of these system together are not disclosed in the disclosure. 
Claim 13 calls for "a local processor initiating programed code including irrigation instructions" are not disclosed in the specification.
Claim 20 calls for "onboard programmed code" is not disclosed in the specification.
Claim 14 calls for "a placement location of the at least one linear member…is manually entered or autoconfigured by the processor and output generated by a controller… resident code instructions" is not disclosed in the specification. 
Claim 15 calls for a transceiver enabling functions as claimed is not disclosed in the specification.
Claim 16 calls for operation of the illumination and irrigation is customized is not disclosed in the specification. 
Claim 17 calls for at least one camera providing input to the process is not disclosed in the specification. 
Claim 18 calls for at least one light source sanitizing fluid circulating inside the cultivation system is not disclosed in the specification. 
Claim 19 calls for fluid retaining tanks placed in a remote location is not disclosed in the specification. 
Claims 9-13 are rejected as being depending on a rejected base claim. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, line 2,  it is unclear whether "at least one a seed or plant capsule, a light source, and a fluid circulatory" refers to "at least one of a seed or plant capsule, a light source, and a fluid circulatory or "at least one seed or plant capsule". Thus, for the purpose of art rejection, the claim is interpreted as best understood. Also, for line 5, it is unclear whether "detachable seed or plant capsule" refers to the previously mentioned seed or plant capsule or a different one.
Claim 8 recites the limitation "the at least one detachable seed or plant capsule"  in line 5.  There is insufficient antecedent basis for this limitation in the claim.
For claim 12, it is unclear whether "at least one sensing device" in line 1 is the same with the previously mentioned sensing device. Also, claim 12 recites the limitation “the seed or plant” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
For claim 14, it is unclear whether "sensing device" in lines 5 and 7 are the same with the previously mentioned sensing device. 
For claim 18, it is unclear whether "at least one light source" is the same with the previously mentioned a light source. 
For claim 20, it is unclear whether "sensing device" in line 7 is the same with the previously mentioned sensing device. 
Claims 2-7, 9-13, 15-19 are rejected as being depending on a rejected base claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (3314192) in view of Lepp (2016/0316646) and Steele (4170844).
For claim 1, Park discloses A plant cultivation system (at least figs. 1-3) comprising: at least one self-supporting linear member (at least fig.1 for linear member A) retaining at least one a seed or plant capsule, a light source (at least fig.2), and a fluid circulatory system; at least one upward facing cavity (at least fig.1 for cavity where P locates) with an opening along a top face of the linear member (at least fig.1) retaining at least one detachable  plant container (at least fig.1 for #P); at least one downward facing interior reflector with an opening (at least fig.2 for opening in which #17 and/or #16 locate) along a bottom face of the linear member retaining and concealing the light source (fig.2 for #16 and/or 17), wherein the at least one upward facing cavity and the at least one downward facing reflector are configured alternately along a horizontal axis of the linear member (at least fig.3 for the arrangement).

Lepp teaches a plant capsule (at least para 0026). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the plant container of Park with plant capsule as taught by Lepp as an alternative form of growing material depending on user's preferences in order to allow plants of desire to be grown. 
Park as modified by Lepp is silent about at least one pair of vertical walls and a bottom surface form a channel that extend alongside the at least one downward facing reflector and the at least one upward facing cavity; and fluid within the channel flowing into and/or out of the at least one upward facing cavity.  
Steele teaches at least one pair of vertical walls and a bottom surface form a channel that extend alongside the at least one downward facing reflector and the at least one upward facing cavity (at least figs. 1-2 for #22); and fluid within the channel flowing into and/or out of the at least one upward facing cavity (at least figs. 1-2). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the plant container of Park with one pair of vertical walls and a bottom surface form a channel that extend alongside the at least one downward facing reflector and the at least one upward facing cavity; and fluid within the channel flowing into and/or out of the at least one upward facing cavity as taught by Steele in order to provide nutrient to the plants to create an optimal growing condition. 
For claim 2, Park as modified by Lepp and Steele discloses wherein the light source concealed inside the at least one downward facing reflector (Park, at least fig.1) 
Park as modified by Lepp and Steele is silent about a detachable light source. 
Steele teaches a detachable light source (at least fig.2 for #19 being detachable relative to the top support). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the light source of Park as modified by Lepp and Steele with detachable light source as taught by Steele in order to allow replacing and/or adjusting of the light.
For claim 4, Park as modified by Lepp and Steele discloses wherein heat generated by the light source is vented through an opening at an apex of the at least one downward facing reflector (Park, at least fig.3 for opening near 17a would allow ventilation of some heat).  
For claim 5, Park as modified by Lepp and Steele discloses wherein a wall includes a reflector wall on one side and a seed or plant capsule retaining wall on an opposite side (Park, at least fig.3 for wall 12 includes top retaining wall and bottom reflector wall).  
For claim 6, Park as modified by Lepp and Steele is silent about wherein the self-supporting linear member is formed as a monolithic member.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the linear member formed as a monolithic member since the use of one piece construction instead of multiple pieces would be merely a matter of obvious engineering choice and involves only routine skill in the art. In reLarson, 340 F.2d 965, 968, 144 USPQ 347, 349.
.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park as modified by Lepp and Steele  as applied to claims 1-2 and 4-7 above, and further in view of Canino (2010/0141156).
For claim 3, Park as modified by Lepp and Steele is silent about wherein the light source comprises a modulated photonic spectrum.  
Canino teaches light source comprises a modulated photonic spectrum (at least para 0011 and/or 0048).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the light source of Park as modified by Lepp and Steele with a modulated photonic spectrum as taught by Canino in order to create appropriate environment for growing of specific plants. 
Claim 8, 12-17, 19- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Lepp and Marquez (2015/0237811). 
For claim 8, Park discloses Park discloses A plant cultivation system comprising: at least one self-supporting linear member (at least figs. 1-3) retaining at least one seed or plant container (at least fig.1 for #P), a light source (16 and/or 17); at least one cavity with an opening along the top face of the linear member retaining the at least one detachable seed or plant container (at least fig.1 for cavity with opening at the top face).
Park is silent about seed or plant capsule. 

Park is silent about a fluid circulatory system, a sensing device, an electronic processing and control device, an automated fluid circulatory system with at least one concealed channel containing fluid flowing to and/or from the at least one cavity, wherein fluid flowing into the at least one cavity is controlled to permit ingress or egress to the at least one cavity.
Marquez teaches a cultivation system comprising a fluid circulatory system (at least fig.3 for at least piping), a sensing device (at least para 0078 and/or claim 8), an electronic processing and control device (at least para 0024), an automated fluid circulatory system (at least fig.3 and/or para 0024-0029) with at least one concealed channel (at least fig.3 for #13 concealed from certain angles of view) containing fluid flowing to and/or from the at least one cavity (at least fig.3 for fluid flowing to planting cavity), wherein fluid flowing into the at least one cavity is controlled to permit ingress or egress to the at least one cavity (at least para 0024-0029). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Park as modified by Lepp with a fluid circulatory system, a sensing device, an electronic processing and control device, an automated fluid circulatory system with at least one concealed channel containing fluid flowing to and/or from the at least one cavity, wherein fluid flowing into the at least one cavity is controlled to permit ingress or 
For claim 12, Park as modified by Lepp and Marquez discloses at least one sensing device communicating to the fluid circulatory system information related to a moisture condition of the seed or plant (Marquez, at least para 0078).
For claim 13, Park as modified by Lepp and Marquez discloses wherein information received from the at least one sensing device is processed by a local processor initiating programmed code including irrigation instructions resulting in flowing fluid to the at least one seed or plant capsule (Marquez, at least para 0074-0081).
For claim 14, Park discloses A plant cultivation system (at least figs. 1-3) comprising: at least one self-supporting linear member (at least fig.1 for at least a tray) retaining at least one seed or plant container (at least fig.1 for #P), a light source (16 and/or 17).
Park is silent about seed or plant capsule. 
Lepp teaches a plant capsule (at least para 0026). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the plant container of Park with plant capsule as taught by Lepp as an alternative form of growing material depending on user's preferences in order to allow plants of desire to be grown. 
Park as modified by Lepp is silent about a fluid circulatory system, a sensing device, a communication device, and an electronic processing and control device; at least one sensing device communicating information to a cultivation system processor about external ambient environmental conditions; and at least one sensing device 
Marquez teaches a cultivation system comprising a fluid circulatory system (at least fig.3 for system associated with reservoir 13), a sensing device (at least para 0078), a communication device (at least para 0024), and an electronic processing and control device (at least para 0031); at least one sensing device communicating information to a cultivation system processor about external ambient environmental conditions (at least para 0078); and at least one sensing device communicating information to the cultivation system processor about internal environmental conditions of the plant cultivation system including the at least one seed or plant capsule (at least para 0027), wherein: a placement location of the at least one linear member or the placement location of the at least one linear member and a location of at least one seed or plant cavity occupied or non-occupied by the at least one seed or plant capsule is manually entered or autoconfigured by the processor (at least fig.1 for position of #27); and output generated by a controller of the processor is done in response to processing sensor input information and resident code instructions (at least para 0052). It would have been obvious to one having ordinary skill in the art at the time the invention was 
For claim 15, Park as modified by Lepp and Marquez is silent about transceiver enabling at least one of: a) remote visual plant monitoring, activation and/or control of illumination and irrigation systems, b) receive alerts, and c) activate a plant pollination un-manned aerial vehicle.
Marquez teaches transceiver enabling remote visual plant monitoring, activation and/or control of illumination and irrigation systems (at least para 0081). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Park as modified by Lepp and Marquez with transceiver enabling remote visual plant monitoring, activation and/or control of illumination and 
For claim 16, Park as modified by Lepp and Marquez discloses wherein operation of the illumination and irrigation systems is customized to correspond to a specific cultivation system environment and/or seed or plant capsule needs (Marquez, at least para 0081).
For claim 17, Park as modified by Lepp and Marquez discloses at least one camera providing input to the processor including at least one of: plant moisture condition, pest presence, flowering, crop production, ambient light, room occupancy, or plant volumetric size (Marquez, at least para 0081).
For claim 19, Park as modified by Lepp and Marquez discloses fluid retaining tanks placed in a remote location (Marquez, at least fig.3 for bottom fluid retaining trays remotely positioned relative to the linear member). 
For claim 20, Park discloses A method of using plant cultivation system (at least figs. 1-3, the method steps are readily apparent during operation of the system), the method comprising: disposing a plurality of self-supporting linear members above one another (at least fig.1 for at least three members), each linear member retaining at least one seed or plant container (at least fig.1 for #P), an illumination system (fig.2).
Park is silent about seed or plant capsule.
Lepp teaches a plant capsule (at least para 0026). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the plant container of Park with plant capsule as taught by Lepp as an alternative form of 
Park as modified by Lepp is silent about a fluid circulatory system, and a sensing device; sensing external ambient environmental conditions and sensing internal environmental conditions of the plant cultivation system, including the at least one seed or plant capsule, by each sensing device of each linear member; communicating the sensed environmental conditions to a control device of the cultivation system, wherein the control device is coupled to the illumination system and the fluid circulatory system; operating the illumination system of each linear member in response to output provided by the control device based on processing the sensed environmental conditions and onboard programmed code; and operating the fluid circulatory system of each linear member to irrigate the at least one seed or plant capsule of each linear member in response to output provided by a control device based on processing the sensed environmental conditions and onboard programmed code.
Marquez teaches a fluid circulatory system (at least fig.3 for reservoir and/or piping), and a sensing device (at least para 0024); sensing external ambient environmental conditions (at least para 0078) and sensing internal environmental conditions of the plant cultivation system, including the at least one seed or plant capsule (at least para 0078), by each sensing device of each linear member (at least fig.3 for position of #27); communicating the sensed environmental conditions to a control device of the cultivation system (at least para 0058 and/or 0078), wherein the control device is coupled to the illumination system and the fluid circulatory system (at least para 0078); operating the illumination system of each linear member in response . 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park as modified by Lepp and Marquez as applied to claim 8, 12-17, 19- 20 above, and further in view of Shih (2013/0298461).

Shih teaches a cultivation system comprising at least one light source sanitizing fluid circulating inside the cultivation system (at least claim 1).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Park as modified by Lepp and Marquez with at least one light source sanitizing fluid circulating inside the cultivation system as taught by Shih in order to provide clean water to the growing plant for optimal growth. 
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park as modified by Lepp and Marquez as applied to claim 8, 12-17, 19- 20 above, and further in view of Copping et al. (2010/0037517).
For claim 9, Park as modified by Lepp and Marquez is silent about wherein the fluid egressing the linear member is filtered and recirculated back into the linear member.
Copping teaches a cultivation system wherein the fluid egressing a linear member is filtered and recirculated back into the linear member (at least para 0075). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Park as modified by Lepp and Marquez with a cultivation system wherein the fluid egressing a linear member is filtered and recirculated back into the linear member as taught by Copping in order to remove solids from the liquid to have clean fluid for the plants. 

Copping teaches a nutrient incorporated into the fluid circulatory system (at least para 0053). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Park as modified by Lepp and Marquez with a nutrient incorporated into the fluid circulatory system as taught by Copping in order to assist in plant growth. 
For claim 11, Park as modified by Lepp and Marquez is silent about a nutrient or a nutrient and one or more additives protecting plant health placed inside the at least one seed or plant capsule targeting specific needs of a plant species within the at least one seed or plant capsule.
Copping teaches a nutrient placed inside the at least one seed or plant capsule  (at least para 0053 for nutrient in the fluid that would be delivered/placed in the planting area). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Park as modified by Lepp and Marquez with a nutrient placed inside the at least one seed or plant capsule as taught by as taught by Copping in order to assist in plant growth. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1, 4-5, 7 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 8, 10, 14 of U.S. Patent No. 10524433. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2, 4-5, 8, 10, 14 of U.S. Patent No. 10524433 discloses all the limitations as claimed in claims 1, 4-5 and 7 of the instant application. 
Claims 8, 12-14, 17, 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11129339. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 of U.S. Patent No. 11129339 discloses all the limitations as claimed in claims 8, 12-14, 17, 20 of the instant application. 
Claims 1-16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-35, 37-44 of copending Application No. 15/885157 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 23-35, 37-44 of copending Application No. 15/885157 together discloses all the limitations as claimed in claims 1-16 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 1974068, 4626968, 3950637 each discloses a lighting arrangement. D243906, 7997429, 5826375 each discloses a planting frame. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH PHAM whose telephone number is (571)270-5854. The examiner can normally be reached Monday-Friday, 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH PHAM/Primary Examiner, Art Unit 3643